Citation Nr: 0700485	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression) secondary to 
lumbar disc disease with lumbar strain.

2.  Entitlement to service connection for erectile 
dysfunction secondary to lumbar disc disease with lumbar 
strain.  

3.  Entitlement to an increased rating for lumbar disc 
disease with lumbar strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1978 and from December 1978 to January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision rendered by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded a 40 percent disability 
rating for his service-connected back disability.  The 
veteran also perfected an appeal of an August 2003 rating 
decision that denied service connection for depression and 
erectile dysfunction as secondary to his service-connected 
back disability.  

The Board notes that the veteran also perfected an appeal of 
an April 2003 denial of service connection for bilateral 
hearing loss disability and tinnitus.  However, in a 
statement received in October 2004, he asked that VA 
"suspend all future actions" on these claims.  This 
statement constitutes a valid withdrawal of the appeal on 
these issues.  


FINDINGS OF FACT

1.  The evidence establishes that there is a relationship 
between the veteran's acquired psychiatric disorder and his 
service-connected low back disability.

2.  The evidence establishes that there is a relationship 
between the veteran's erectile dysfunction and medication 
used to treat his acquired psychiatric disorder and his 
service-connected low back disability.

3.  Lumbar disc disease with lumbar spine is no more than 
severe. The evidence does not establish incapacitating 
episodes of approximately 4 weeks during any 12 month period.


CONCLUSION OF LAW

1.  An acquired psychiatric disorder is proximately due to, 
or the result of, a service-connected disease. 38 C.F.R. § 
3.310(a) (2006).

2.  Erectile dysfunction is proximately due to, or the result 
of, a service-connected disease. 38 C.F.R. § 3.310(a) (2006).

3.  The criteria for a rating in excess of 40 percent for a 
lumbar disc disease with lumbar strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5293-5295 (before September 26, 2003) and 
5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2005, subsequent to the initial 
adjudication of the claim.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection or an effective date 
for an increased evaluation, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is warranted for the veteran's acquired 
psychiatric disorder and erectile dysfunction.  The 
originating agency will have the opportunity to provide 
notice concerning the effective date and disability 
evaluation elements of the claim before deciding those 
matters.  The Board has determined that an increased rating 
is not warranted for the veteran's back disability.  
Consequently, an effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Evidentiary Background

The veteran filed a claim for an increased rating for his 
service-connected low back strain in November 2002.  

A December 2002 private treatment record notes that the 
veteran reported years of low back pain with numbness in his 
left leg.  Standing worsened the pain.  The examiner noted 
that the veteran had poor lordosis when he stood.  He could 
flex to about 60 degrees and extend normally.  Side to side 
bending caused some pain.  He was palpably tender in the 
midline of the lumbar spine.  Mild tenderness over the 
paraspinous musculature was also noted.  Straight leg raise 
testing was negative.  Sensory and motor examination was also 
normal.  It was felt that the veteran should seek a different 
career as continuing to do labor will only worsen his 
physical condition.  

During VA examination in January 2003, the veteran reported 
progressive worsening of his lower back with numbness in his 
lower left extremity.  He reported that his pain was 12 on a 
scale from 1 to 10 with no relief with pain medication.  Any 
kind of movement aggravated his pain and he reported that he 
could barely walk.  He sometimes used a cane to walk.  He had 
no prior back surgery and no associated bowel or bladder 
dysfunction.  He had been impotent for about 10 years. 

Physical examination revealed no obvious deformities.  Severe 
tenderness on palpation of the lumbosacral area between L3 
and S1 was noted.  Range of motion of the thoracolumbar spine 
was as follows:  forward flexion to 30 degrees; backward 
extension to 10 degrees; and lateral flexion to 15 degrees.  
Straight leg raise test was positive in the seated and supine 
positions on the left.  The veteran had an antalgic gait 
favoring the left lower limb.  MRI revealed mild to moderate 
prolapsed intervertebral discs involving L5-S1, L3-4, L2-3, 
and T11-12.  

In support of his claim, the veteran submitted a January 2003   
statement from Dr. W. L. Ruby, a private physician.  Dr. Ruby 
noted that the veteran has had arthritis complaints for 
several years that had dramatically increased over the last 
few years.  It was felt that the veteran was permanently and 
totally disabled.  It was noted that active or sedentary jobs 
would cause excessive amounts of pain.  

In February 2003, the veteran underwent a psychological 
examination in connection with a claim for Social Security 
Disability benefits.  He reported intermittent periods of 
depression since 1991.  He was taking medication that he 
stated was not helping.  Pertinent diagnosis was major 
depressive disorder, recurrent, moderate

Thereafter in April 2003, the RO issued a rating action that 
increased the disability evaluation assigned for the 
veteran's low back disability from 0 percent to 40 percent.  
The veteran appealed this decision.  He also asserted that he 
had an acquired psychiatric disorder and erectile dysfunction 
secondary to his back disability.  

Dr. Ruby noted in a May 2003 statement that the veteran was 
experiencing impotence and may have a bipolar disorder.  It 
was felt that the veteran's impotence was associated with his 
lumbar disc disease.  Dr. Ruby also opined that the veteran's 
chronic pain was most likely contributing to his bipolar 
disease; however, he could not state that the veteran's back 
disability caused the bipolar disorder.  

The veteran was subsequently afforded another VA compensation 
and pension examination.  It was noted that the veteran 
continued to complain of pain in the low back, but this did 
not include any radiation.  The veteran denied any stiffness 
in the back but admitted to weakness, primarily in the lower 
extremities.  The veteran reported flare-up activities one to 
two times per week.  During flare-up, he had increased 
severity in the low back area.  The flare-ups usually lasted 
one to two hours after initiated treatment.  He estimated a 
loss of approximately 75 percent of his usual rang of motion 
during flare-ups.

The veteran had no prior bladder or bowel complaints.  He 
reported that he could walk about 200 yards before his back 
became problematic.  He also complained of unsteadiness and 
falling secondary to lower extremity problems.  He also 
reported that he was unable to work due to his back.  

Physical examination revealed good alignment of the lumbar 
spine with no abnormal curvatures of the spine.  His lower 
extremities and back muscles were symmetrical in development.  
He had an upright posture with a steady gait favoring his 
left leg.  He presented with a cane.  Palpation revealed 
tenderness from L1 down through S2.  The veteran complained 
of paraspinal muscle tenderness on both sides of the spine 
from L2 through L5.  There was no discomfort in the muscles 
of the distal back and no sciatic discomfort or sacroiliac 
joint tenderness.  No spasms were appreciated.  The examiner 
noted that the veteran reported painful motions when asked to 
bend forward, but no weakness was appreciated.  

Neurological examination revealed difficulty differentiating 
sharp from dull pain in the toes of the left foot.  Muscle 
strength to resistance in both lower extremities was 5/5 and 
symmetrical bilaterally in all directions.  He was able to 
walk across the room on his toes as well as back on his heels 
with balance problems, but no strength problems.  

Active range of motion revealed lateral flexion to the right 
from 0 to 16 degrees with pain in the left paraspinal muscles 
from L3 through S3.  Lateral flexion to the left was to 25 
degrees with complaints of pain the paraspinal muscles on the 
right side of the spine from L4 through S4.  Flexion was from 
0 to 72.  Pain limited flexion to 58 after repeated use.  
Extension was from 0 to 15 degrees with pain.  Rotation to 
the left was from 0 to 40 degree with pain and rotation to 
the right was from 0 to 35 degrees with pain.  The veteran 
was able to perform 6 of the requested 10 flexions, quitting 
because of fatigue secondary to repeated activity.   

VA neurological examination in May 2003 revealed lower 
extremity neurological symptoms that were more likely than 
not related to spine disease.  

Erectile dysfunction was diagnosed during examination in May 
2003.  This dysfunction was felt to be related to multiple 
causes including low back disease and medication for 
depression.  It was felt that his depression could also be a 
contributing factor to his erectile dysfunction. 

By rating action in August 2003, the RO awarded service 
connection for peripheral neuropathy of the lower left 
disability secondary to his service-connected low back 
disability.  

In an October 2003 statement, Dr. Ruby noted that the 
veteran's degenerative disc disease was connected to his 
depressive disorder.  It was noted that chronic pain is very 
well correlated with depression.  The veteran's back 
disability combined with his depression resulted in the 
development of erectile dysfunction.  Furthermore, it noted 
that the veteran's pain medication and muscle spasm might 
also contribute to his erectile dysfunction.  It was felt 
that all these problems were interrelated.  

In March 2004, Dr. Ruby noted that the veteran complained of 
increased stiffness and pain.  His spine was tender and he 
could only forward flex to 15 degrees.  Side to side bending 
was to about 10 degrees.  The veteran did not have good 
lordosis in his lumbar spine.  Extension caused pain.  
Straight leg raise testing was positive on both sides at 30 
degrees.  Sensory testing revealed reduced skin sensation on 
the right laterally.  On the left, the veteran seemed to have 
more medial sensory loss around the ankle and foot.  

The veteran was afforded a comprehensive VA psychological 
examination in April 2004.  The examiner reviewed the 
veteran's claims folder and obtained a medical history from 
the veteran and his wife.  The veteran appeared to have made 
a poor adjustment prior to entering the military service as 
there were numerous indications of gross behavior, control 
problems, subjective unhappiness, psychiatric symptoms, and 
family dysfunction prior to service that were frequently 
associated with psychiatric and psychosocial adjustment 
problems as an adult.  Thus, it was felt that the veteran's 
depression was less likely caused by his back problems than 
by predisposing factors that began earlier in life.  The 
examiner noted that back problems were one of the most common 
somatic symptoms related by depressed individual, and in 
general, if there was a clear impairment present, the back 
problem was likely to exacerbate depression.  The examiner 
added that in other cases the depression itself exacerbated 
an individual's perception of pain and disability.  The 
examiner stated that the latter situation appeared to be more 
likely in the veteran's cases.  

The report of a May 2004 VA genitourinary examination notes 
that the veteran complained of lethargy secondary to 
depression and medication as well as weakness secondary to 
his back disability.  The examiner felt that the veteran's 
impotency was unlikely related to his lumbar spine disease.  
Rather, it may be related to multiple medication that he 
takes that would interfere with circulatory engorgement of 
the penis at the time of intercourse.  

In June 2005, the veteran's claims folder was reviewed by a 
VA psychiatrist.  It was noted that, while the veteran 
reported auditory and visual hallucinations during a very 
abusive childhood, there was no mention of a mood or 
psychotic disorder prior to 1993.  It was noted that it would 
be very unusual for such severe symptoms as a childhood to 
remain quiescent for so many years and finally erupt as a 
major mental disorder in the fourth or fifth decade of life.  
There was no evidence of psychiatric disability prior to his 
current symptoms.  It was unclear whether these "voices" 
were actually hallucinations and there had been no in-depth 
exploration of their nature.  His primary provider had 
diagnosed his illness as major depression versus bipolar 
disorder.  The reviewing psychiatrist was unable to find 
evidence of any mania that would support a diagnosis of 
bipolar disorder.  

The examiner found it more likely than not that the veteran 
has a mood disorder due to a chronic pain due to his spine 
disability.  This condition was exacerbated by medication 
taken for pain.  It was further noted that the veteran's 
spinal disease and medication for depression and pain were 
all capable of contributing to impotence.

The veteran's claims folder was also reviewed by a VA 
urologist in June 2005.  It was noted that erectile 
dysfunction was almost always multifactorial.  In general, it 
is secondary to other medical conditions and/ or medications.  
Back injury could also cause erectile dysfunction.  However, 
it would have to involve the nerve roots of S2-4.  The 
veteran's MRI report did not report any abnormality of these 
nerve roots or of the sacral spine below the L5-S1 disc 
space.  Depression, stress, anxiety, and bipolar disease are 
well known to lead to sexual dysfunction.  In addition, 
various medications that the veteran uses have also been 
associated with erectile dysfunction.  These include 
lorazepam, Effexor, amitriptyline, Darvocet.  The examiner 
felt that the veteran's sexual issues were secondary to his 
mental diagnoses, life stressors, and medications.  While he 
had a low testosterone level, his lack of response to 
supplemental testosterone replacement does not support this 
as being a source for his lack of libido or sexual 
dysfunction.  It was also felt that his lumbar disc disease 
was not a cause of his erectile dysfunction.  

The veteran's claims folder was also reviewed in June 2005 in 
order to determine the nature and extent of his current 
lumbar spine disorder.  The examiner noted that there was 
clear documentation of psychiatric illness including 
depression.  It was felt that the veteran's current lumbar 
spine disorder had multiple contributing factors including 
musculotendinous low back pain, degenerative arthritis of the 
lumbar spine, and degenerative disc disease.


Claims for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board concludes 
that service connection for an acquired psychiatric disorder 
(claimed as depression) and erectile dysfunction is 
warranted.  In this regard the Board notes that there is 
conflicting evidence concerning the relationship between a 
current acquired psychiatric disorder and the veteran's 
service-connected lumbar spine disability.  While a VA 
psychologist in 2003 opined that there was no link between 
the veteran's current psychiatric disability and his back 
disability, VA psychiatrist opined in June 2005 that the 
veteran's currently had a mood disorder secondary to his back 
pain.  This opinion is consistent with the medical opinions 
proffered by Dr. Ruby linking the veteran's back pain to 
depression.  Thus, the Board concludes that the preponderance 
of the evidence shows that the veteran currently has an 
acquired psychiatric disorder that resulted from his sevice-
connected back disability.  Accordingly, a grant of service 
connection is in order.  

With respect to his claim for erectile dysfunction, various 
examiners, both private and VA have reported the medication 
that the veteran uses for his back disability and depression 
along with his psychiatric disability contribute to his 
current impotency.  The VA examiner that conducted the June 
2005 psychiatric examination opined that the veteran's spinal 
disease, medication for depression, and pain are all capable 
of contributing to impotency.  While the VA psychologist in 
April 2003 and VA urologists in May 2004 and June 2005 opined 
that the veteran's spine disability would not lead directly 
to impotency, the examiners opined that his impotency could 
be related to his multiple medications for his psychiatric 
disorder and back pain.  Thus, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
erectile dysfunction is secondary to medication used to treat 
his service-connected back and/or psychiatric disabilities.  
Accordingly, a grant of service connection is in order.  


IR Back

Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.   
The Board also notes that a liberalizing law or VA issue may 
be applied no earlier than the date of the change. 38 
U.S.C.A. § 5110.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   

Prior to September 26, 2003, a 40 percent disability rating 
is available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.   

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  
General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.  Former 
Diagnostic Code 5295 has a maximum evaluation for lumbosacral 
strain.

 When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for lumbar disc 
disease.  The Board notes that during the pendency of the 
appeal the rating criteria for back conditions were amended.  
Therefore, the veteran is entitled to have his condition 
evaluated under the old and the new criteria.

Initially, the Board notes that the 40 percent evaluation is 
the maximum rating for either limitation of motion of the 
lumbar spine or lumbosacral strain under the former criteria.  
Therefore, further consideration of these diagnostic codes 
does not benefit the appellant.  

With regard to a separate rating for neurological 
manifestations, the Board notes the evidence shows that the 
May 2003 VA examination notes sensory impairment in the left 
foot with difficulty in distinguishing between sharp and dull 
sensation in the toes.   From the mid foot up, sensory 
differentiation was good.  It was noted that the veteran had 
diminished vibratory sensation in the left toes, with intact 
position sense.  Similar neurological findings were noted 
during examination in March 2004 when the veteran was noted 
to have medial sensory loss around the left ankle and foot.  
As a result of neurological impairment, the RO awarded a 
separate rating for neurological impairment of the left lower 
extremity as a result of the veteran's back disability in 
August 2003.  The veteran did not perfect an appeal of the 
rating assigned for this neurological impairment.  
Accordingly, the decision is final. A higher evaluation of 60 
percent is not warranted for the veteran's combined 
orthopedic and neurologic manifestations under the old 
criteria.  In this regard, the veteran did not report any 
radiation of back pain during VA examination in May 2003 
along with no bladder or bowel complaints.  At that time, 
there were no spasm and muscle strength was 5/5 in all 
directions.  

The veteran does not warrant a higher evaluation under the 
new criteria either. Under the new Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  A 60 percent evaluation is not warranted unless there 
is evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
While the veteran reported flare-ups of back pain during 
examination in May 2003, there is no evidence of record that 
the veteran has suffered any incapacitating episodes. The 
veteran's medical records do not show that bed rest has been 
prescribed by any health car providers.  

In addition, the veteran does not warrant a higher evaluation 
under the new general rating criteria.  Under the general 
rating a 50 percent evaluation is warranted upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  
There is no evidence of record of unfavorable ankylosis.  At 
the VA examination of January 2003 the veteran was found to 
have forward flexion to 30 degrees, extension was 10 degrees, 
and lateral bending was 15 degrees.  VA examination in May 
2003 revealed flexion to 58 degrees after repeated use, 
extension to 15 degrees with pain, rotation to the left to 40 
degrees with pain, rotation to the right to 35 degrees with 
pain, and painful lateral flexion.  Although there is a 
showing of limitation of motion, there is no ankylosis.  
While the March 2004 statement from Dr. Ruby suggests 
worsening range of motion, the veteran still had flexion to 
15 degrees and side bending to 10 degrees.  
The Board acknowledges that the veteran reports weakness, 
loss of sensation, and stiffness.  He has also reported that 
a flare-up can put him down for 1 to 2 hours once or twice a 
week.  Although the veteran is competent to report that he 
has weakness and less sensation, the Board concludes that the 
examination reports prepared by a skilled professional is 
more probative of the degree of the veteran's impairment.  
Because the 40 percent evaluation is the maximum for 
limitation of motion without ankylosis further DeLuca 
consideration is not warranted.  Johnston.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

Service connection for erectile dysfunction is granted.

An increased evaluation for lumbar disc disease with lumbar 
strain, currently rated as 40 percent disabling, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


